Exhibit PFIZER INC. AND WYETH UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The Unaudited Pro Forma Condensed Combined Statement of Income combines the historical consolidated statements of income of Pfizer Inc. (“Pfizer”) and Wyeth, giving effect to the merger of Wyeth and Wagner Acquisition Corp., a wholly owned subsidiary of Pfizer, as if it had occurred on January 1, 2008.The Unaudited Pro Forma Condensed Combined Balance Sheet combines the historical consolidated balance sheets of Pfizer and Wyeth, giving effect to the merger as if it had occurred on December 31, 2008.We have adjusted the historical consolidated financial information to give effect to pro forma events that are (1) directly attributable to the merger, (2) factually supportable, and (3) with respect to the statement of income, expected to have a continuing impact on the combined results.The unaudited pro forma condensed combined financial information should be read in conjunction with the accompanying Notes to the Unaudited Pro Forma Condensed Combined Financial Statements.In addition, the unaudited pro forma condensed combined financial information was based on and should be read in conjunction with the: · separate historical financial statements of Pfizer as of and for the year ended December 31, 2008 and the related notes included in Pfizer’s Annual Report on Form 10-K for the year ended December 31, 2008; and · separate historical financial statements of Wyeth as of and for the year ended December 31, 2008 and the related notes included in Wyeth’s Annual Report on Form 10-K for the year ended December 31, 2008. We present the unaudited pro forma condensed combined financial information for informational purposes only.The pro forma information is not necessarily indicative of what our financial position or results of operations actually would have been had we completed the merger at the dates indicated.In addition, the unaudited pro forma condensed combined financial information does not purport to project the future financial position or operating results of the combined company.There were no material transactions between Pfizer and Wyeth during the periods presented in the unaudited pro forma condensed combined financial statements that would need to be eliminated. We prepared the unaudited pro forma condensed combined financial information using the acquisition method of accounting under existing U.S. GAAP standards, which are subject to change and interpretation.Pfizer has been treated as the acquirer.The acquisition accounting is dependent upon certain valuations and other studies that have yet to commence or progress to a stage where there is sufficient information for a definitive measurement.Accordingly, the pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial information.Differences between these preliminary estimates and the final acquisition accounting will occur and these differences could have a material impact on the accompanying Unaudited Pro Forma Condensed Combined Financial Statements and Pfizer’s future results of operations and financial position. The unaudited pro forma condensed combined financial information does not reflect any cost savings, operating synergies or revenue enhancements that we may achieve with respect to the combined company or the costs to integrate the operations of Pfizer and Wyeth or the costs necessary to achieve these cost savings, operating synergies and revenue enhancements. - 1 - UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2008 (IN MILLIONS, EXCEPT PER SHARE DATA) Pfizer Inc. Wyeth Pro Forma Adjustments Pro Forma Combined Revenues $ 48,296 22,834 71,130 Cost and expenses: Cost of sales 8,112 5,906 14,018 Selling, informational and administrative expenses 14,537 6,542 21,079 Research and development expenses 7,945 3,309 11,254 Amortization of intangible assets 2,668 79 2,845 (a) 5,592 Acquisition-related in-process research and development charges 633 31 664 Restructuring charges and acquisition-related costs 2,675 467 3,142 Other deductions-net 2,032 142 3,016 (b) 5,190 Income from continuing operations before provision for taxes on income, minority interests and cumulative effect of a change in accounting principles 9,694 6,358 (5,861 ) 10,191 Provision for taxes on income 1,645 1,920 (1,960 )(c) 1,605 Minority interests 23 20 43 Income from continuing operations $ 8,026 4,418 (3,901 ) 8,543 Income from continuing operations per common share – basic $ 1.19 3.31 1.06 Income from continuing operations per common share – diluted $ 1.19 3.27 1.06 Weighted average shares used to calculate earnings per common share amounts: Basic 6,727 1,333 (20 ) 8,040 Diluted 6,750 1,357 (45 ) 8,062 Cash dividends paid per common share $ 1.28 1.14 See accompanying Notes to the Unaudited Pro Forma Condensed Combined Financial Statements, which are an integral part of these statements.The pro forma adjustments are explained in Note 6. Pro Forma
